Title: From George Washington to Brigadier General Jacob Bayley, 2 January 1779
From: Washington, George
To: Bayley, Jacob


  
    Sir
    Philada 2d January 1779
  
  I recd your favr of the 8th Decemr at this place, from whence I shall return again to Middle Brook in a few days. New and more powerful  
    
    
    
    reasons have occurred for laying aside the expedition at this time, than when I wrote you last. I therefore again desire that you will desist from making further preparations and not go beyond the orders which have been given you by The Quarter Master and Commy General for the establishment of Magazines. You will be pleased to take the greatest care of the Stores that have been laid up, because altho’ present circumstances forbid an expedition, yet some future events may induce us to take it up. If you follow the directions given to you by The Quarter Master and Commy General and myself for the establishment and situation of the Magazines you will be fu<lly> justified and need not take any notice of the opinion of others. I am &c.
